ORDER CONVERTING SUSPENSION \_ FOR NONCOOPERATION WITH THE DISCIPLINARY PROCESS TO INDEFINITE SUSPENSION
On April 20, 2005, in the above captioned matter, pursuant to Ind. Admission and Discipline Rule 23(10){), this Court suspended respondent, Jerry T. Jarrett, from the practice of law in this state for failing to provide to the Disciplinary Commission a response to a grievance filed against him. The Disciplinary Commission has now moved to have respondent's suspension converted to an indefinite suspension from the practice of law pursuant to Ad-mis.Disc.R. 23(10)({)(4). Respondent has not responded to the Commission's motion to convert his current suspension.
We now find that more than six months have passed since respondent was suspended due to his noneooperation with the disciplinary process. Accordingly, given the passage of time and respondent's continued failure to cooperate with the disciplinary process, we further find that respondent's suspension should be converted to an indefinite suspension from the practice of law, pursuant to Admis.Disc.R. 283(10)(f)(4). We also find that on December 15, 2005, in Cause number 45800-0509-DI-415, this Court entered an additional suspension based upon respondent's further failure to cooperate with Commission demands for information in that cause of action.
IT IS, THEREFORE, ORDERED that the current suspension from the practice of law of respondent, Jerry T. Jarrett, in *690Cause Number 45800-0502-DI-59, for failure to cooperate with the disciplinary process is hereby converted to an indefinite suspension, effective immediately, and is in addition to the suspension imposed in Cause No. 45800-0509-DI-415. Accordingly, in order to become readmitted to the practice of law in this state, respondent must successfully petition this Court for readmittance pursuant to Admis.Disc.R. 23(4) and meet the requirements of any existing suspensions.
All Justices concur.